Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 17, 18, 20, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 4,245,752 to Prueher (“Prueher”).
This figure, now referred to as annotated Fig. 2, used for the rejection of claims 13-15, 17, 18, 20, and 31 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 13-15, 17, 18, 20, and 31 below. 

    PNG
    media_image1.png
    430
    404
    media_image1.png
    Greyscale

As to claim 13, Prueher teaches a lid for a container having a rim, comprising: an opening (Fig. 4) disposed on a valley (Fig. 1), wherein the opening comprises an outer boundary (Fig. 4); a first tear line (first tear, annotated Fig. 2) that extends from a first end (first end, annotated Fig. 2) of the opening to a first endpoint (opposite of first end, annotated Fig. 2) outside the outer boundary; a second tear line (second tear, annotated Fig. 2) that extends from a second end (second end, annotated Fig. 2) of the opening to a second endpoint (opposite of second end, annotated Fig. 2) outside the outer boundary; an outer rim (peripheral channel 16) configured to couple with the rim (top of wall 17) of the container, and wherein an apex of the outer rim defines a first boundary (Fig. 2); wherein the first and second tear lines are entirely within the first boundary (Fig. 2); and wherein a distance from the first endpoint to the second endpoint is greater than a distance from the first end of the opening to the second end of the opening (annotated Fig. 2).

As to claim 15, Prueher teaches the lid of claim 13, further comprising a ridge (ridge 16a) that at least partially surrounds the valley (Fig. 2), wherein the ridge comprises an inward-facing wall (Fig. 3).
As to claim 17, Prueher teaches the lid of claim 15, wherein the first tear line and the second tear line are disposed on the inward-facing wall (inner surface 27).
As to claim 18, Prueher teaches the lid of claim 13, further comprising a third tear line (slit portion 24) that extends from the first end of the opening to a third endpoint outside the outer boundary (Fig. 4).
As to claim 20, Prueher teaches the lid of claim 15, wherein the inward-facing wall surrounds the opening (Fig. 4).
As to claim 31, Prueher teaches the lid of claim 13, further comprising a ridge (ridge 16a) having an apex that defines a second boundary (Fig. 2), and wherein the first and second tear lines are entirely within the second boundary (Fig. 2).
Allowable Subject Matter
Claims 1-6, 22-30, and 32 are allowed.
Claims 16, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-15, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733